
	

113 S2900 IS: Livable Communities Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2900
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Menendez (for himself, Mr. Reed, Mr. Franken, Mr. Sanders, Mr. Blumenthal, Mr. Leahy, Mr. Whitehouse, Mr. Schumer, Ms. Landrieu, Mr. Bennet, Mrs. Gillibrand, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To create livable communities through coordinated public investment and streamlined requirements,
			 and for other purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Livable Communities Act of 2014.
		
			2.
			Findings
			Congress finds that—
			
				(1)
				when rural,
			 suburban, and urban communities plan transportation, housing, and water
			 infrastructure strategically it is estimated that these communities could
			 save
			 nearly $122,000,000,000 in infrastructure costs over the next 25 years;
			
				(2)
				key Federal
			 programs are missing a vital opportunity to boost economic growth at the
			 local
			 and regional level through better coordination of housing, transportation,
			 and
			 related infrastructure investments;
			
				(3)
				Federal
			 regulations and policies should support community efforts to implement and
			 sustain progress toward the achievement of locally defined development
			 goals,
			 in terms of—
				
					(A)
					geographic
			 location and proximity to existing resources;(B)developing transportation choices that serve the needs of all users and fit within the context of
			 the community; and
					(C)
					maintaining
			 structural and indoor environmental quality and minimizing health
			 hazards; and
				
				(4)greater
			 coordination of public investment will provide direct support for
			 immediate job
			 creation and lay the groundwork for long-term resilience and prosperity by
			 leveraging significant private sector and philanthropic investment to make
			 the
			 most of Federal funding.
			
			3.
			Purposes
			The purposes of this Act are—
			
				(1)
				to strengthen
			 rural, suburban, and urban economies by enabling communities to establish
			 goals
			 for the future and to chart a course for achieving such goals;
			
				(2)
				to promote local
			 leadership by encouraging communities to develop innovative solutions that
			 reflect the unique economic assets and needs of the communities;
			
				(3)
				to maximize
			 returns on Federal funding of housing, transportation, and other
			 infrastructure
			 projects through the coordination of Federal grant programs, regulations,
			 and
			 requirements, by reducing the number of duplicative Federal programs and
			 improving the efficiency and effectiveness of programs and policies of the
			 Department of Housing and Urban Development, the Department of
			 Transportation,
			 the Environmental Protection Agency, and other Federal agencies, as
			 appropriate; and
			
				(4)
				to ensure that
			 Federal funding supports locally defined long range development goals.
			
			4.
			Definitions
			In this Act, the following definitions shall
			 apply:
			
				(1)
				Affordable
			 housing
				The term affordable housing means housing,
			 the cost of which does not exceed 30 percent of the income of a family.
			
				(2)
				Comprehensive
			 regional plan
				The term comprehensive regional plan
			 means a plan that—
				
					(A)
					uses a
			 cooperative, locally controlled, and inclusive public engagement process
			 to
			 identify needs and goals across a region and to integrate related planning
			 processes;
				
					(B)
					prioritizes
			 projects for implementation, including healthy housing projects; and
				
					(C)
					is tied to
			 capital improvement programs and annual budgets.
				
				(3)
				Department
				The
			 term Department means the Department of Housing and Urban
			 Development.
			
				(4)
				Director
				The
			 term Director means the Director of the Office of Sustainable
			 Housing and Communities established under section 5.
			
				(5)
				Extremely
			 low-income family
				The term extremely low-income
			 family means a family that has an income that does not exceed—
				
					(A)
					30 percent of the
			 median income in the area in which the family lives, as determined by the
			 Secretary, with appropriate adjustments for the size of the family; or
				
					(B)
					a percentage of
			 the median income in the area in which the family lives, as determined by
			 the
			 Secretary upon a finding by the Secretary that such percentage is
			 necessary due
			 to unusually high or low family incomes in the area in which the family
			 lives, with appropriate adjustments for the size of the family.
				(6)
				Healthy
			 housing
				The term healthy housing means housing that
			 is designed, constructed, rehabilitated, and maintained in a manner that
			 supports the health of the occupants of the housing.
			
				(7)
				Housing-related
			 health hazard
				The term housing-related health hazard
			 means any biological, physical, or chemical source of exposure or
			 condition in,
			 or immediately adjacent to, housing that could adversely affect human
			 health.
			
				(8)
				Indian
			 tribe
				The term Indian tribe has the meaning given that term in section 4 of the Native American Housing Assistance and
			 Self-Determination
			 Act of 1996 (25 U.S.C. 4103).
			
				(9)
				Livable
			 community
				The term livable community means a
			 metropolitan, urban, suburban, or rural community that—
				
					(A)
					provides
			 safe, reliable, affordable, and accessible transportation choices;
				
					(B)
					provides
			 long-term affordable, accessible, energy-efficient, and location-efficient
			 housing choices for people of all ages, incomes, races, and ethnicities;
				
					(C)
					supports,
			 revitalizes, and encourages the growth of existing communities and
			 maximizes
			 the cost-effectiveness of existing infrastructure;
				
					(D)
					promotes
			 economic development and economic competitiveness;
				
					(E)
					preserves the
			 environment and natural resources;
				
					(F)
					protects
			 agricultural land, rural land, and green spaces; and
				
					(G)
					supports
			 public health and improves the quality of life for residents of, and
			 workers
			 in, the community.
				
				(10)
				Location-efficient
				The
			 term location-efficient characterizes mixed-use development or
			 neighborhoods that integrate housing, transportation choices, commercial
			 development, and
			 facilities
			 and amenities—
				
					(A)
					to lower living
			 expenses for working families;
				
					(B)
					to enhance
			 mobility;
				
					(C)
					to encourage
			 private investment in transit-oriented development; and
				
					(D)
					to encourage
			 private sector infill development and maximize the use of existing
			 infrastructure.
				
				(11)
				Low-income
			 family
				The term low-income family has the meaning
			 given that term in section 3(b) of the United States Housing Act of 1937
			 (42
			 U.S.C. 1437a(b)).
			
				(12)
				Metropolitan
			 planning organization
				The term metropolitan planning
			 organization means a metropolitan planning organization described in
			 section 134(b) of title 23, United States Code or section 5303(b) of title
			 49,
			 United States Code.
			
				(13)
				Office
				The
			 term Office means the Office of Sustainable Housing and
			 Communities established under section 5.
			
				(14)
				Regional
			 council
				The term regional council means a
			 multiservice regional organization with State and locally defined
			 boundaries
			 that is—
				
					(A)
					accountable to
			 units of general local government;
				
					(B)
					delivers a
			 variety of Federal, State, and local programs; and
				
					(C)
					performs planning
			 functions and provides professional and technical assistance.
				
				(15)
				Rural planning
			 organization
				The term rural planning organization
			 means a voluntary regional organization of local elected officials and
			 representatives of local transportation systems—(A)that—
					(i)works in
			 cooperation with the department of transportation (or equivalent entity)
			 of a
			 State to plan transportation networks and advise officials of the State on
			 transportation planning; and
					
						(ii)
						is located in a
			 rural area—
						
							(I)
							with a population
			 of not less than 5,000; and
						
							(II)
							that is not
			 located in an area represented by a metropolitan planning organization; or
						(B)that is a regional transportation planning organization, as defined in section 5303 of title 49,
			 United States Code.
				(16)
				Secretary
				The
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			
				(17)
				State
				The
			 term State has the meaning given that term by the Secretary, by
			 rule.
			
				(18)
				Transit-oriented
			 development
				The term transit-oriented development
			 means high-density, walkable, and location-efficient mixed-use
			 development,
			 including commercial development, affordable housing, and market-rate
			 housing,
			 that is within walking distance of and accessible to 1 or more public
			 transportation facilities.
			
				(19)
				Unit of
			 general local government
				The term unit of general local
			 government means—
				
					(A)
					a city, county,
			 town, township, parish, village, or other general purpose political
			 subdivision
			 of a State; or
				
					(B)
					a combination of
			 general purpose political subdivisions, as determined by the Secretary.
				
				(20)
				Unit of
			 special purpose local government
				The term unit of special
			 purpose local government—
				
					(A)
					means a division
			 of a unit of general purpose government that serves a special purpose and
			 does
			 not provide a broad array of services; and
				
					(B)
					includes an
			 entity such as a school district, a housing agency, a transit agency, and
			 a
			 parks and recreation district.
				
				(21)
				Very
			 low-income family
				The term very low-income family
			 has the meaning given that term in section 3(b) of the United States
			 Housing Act
			 of
			 1937 (42 U.S.C. 1437a(b)).
			
			5.
			Office of
			 sustainable housing and communities
			
				(a)
				Office
			 established
				There is established in the Department an Office of
			 Sustainable Housing and Communities, which shall—
				
					(1)
					coordinate
			 Federal policies that—
					
						(A)
						encourage locally
			 directed comprehensive and integrated planning and development at the
			 State,
			 regional, and local levels;
					
						(B)
						encourage
			 coordinated public investments through the development of comprehensive
			 regional plans;
					
						(C)
						provide long-term
			 affordable, accessible, energy-efficient, healthy, and location-efficient
			 housing
			 choices for people of all ages, incomes, races, and ethnicities,
			 particularly
			 for low-, very low-, and extremely low-income families; and
					
						(D)
						achieve other
			 goals consistent with the purposes of this Act;
					
					(2)
					review Federal
			 programs and policies to determine barriers to interagency collaboration
			 and
			 make recommendations to promote the ability of local communities to access
			 resources in the Department and throughout the Federal Government and
			 coordinate with and conduct outreach to Federal agencies, including the
			 Department of Transportation and the Environmental Protection Agency, on
			 methods to reduce duplicative programs and improve the efficiency and
			 effectiveness of programs within the Department of Transportation, the
			 Environmental Protection Agency, and the Department;
				
					(3)
					conduct research
			 and advise the Secretary on the research agenda of the Department relating
			 to
			 coordinated development, in collaboration with the Office of Policy
			 Development
			 and Research of the Department;
				
					(4)
					implement and
			 oversee the grant programs established under this Act by—
					
						(A)
						developing the
			 process and format for grant applications for each grant program;
					
						(B)
						promulgating
			 regulations or guidance relating to each grant program;
					
						(C)
						selecting
			 recipients of grants under each grant program;
					
						(D)
						creating
			 performance measures for recipients of grants under each grant program;
					
						(E)
						developing
			 technical assistance and other guidance to assist recipients of grants and
			 potential applicants for grants under each grant program;
					
						(F)
						monitoring and
			 evaluating the performance of recipients of grants under each grant
			 program;
			 and
					
						(G)
						carrying out such
			 other activities relating to the administration of the grant programs
			 under
			 this Act as the Secretary determines are necessary;
					
					(5)
					provide guidance,
			 information on best practices, and technical assistance to communities
			 seeking
			 to adopt sustainable development policies and practices;
				
					(6)
					administer
			 initiatives of the Department relating to the policies described in
			 paragraph
			 (1), as determined by the Secretary; and
				
					(7)
					work with the
			 Federal Transit Administration and the Federal Highway Administration of
			 the Department of Transportation and
			 other
			 offices and administrations of the Department of Transportation, as
			 appropriate—
					
						(A)
						to encourage
			 transit-oriented development; and
					
						(B)
						to coordinate
			 Federal housing, community development, and transportation policies,
			 including
			 the policies described in paragraph (1).
					
				(b)
				Director
				The
			 head of the Office shall be the Director of the Office of Sustainable
			 Housing
			 and Communities.
			
				(c)
				Duties relating
			 to grant programs
				
					(1)
					In
			 general
					The Director shall carry out the grant programs
			 established under this Act.
				
					(2)
					Small and rural
			 communities grant program
					The Director shall coordinate with the
			 Secretary of Agriculture to make grants to small and rural communities
			 under
			 sections 7 and 8.
				
					(3)
					Technical
			 assistance for grant recipients and applicants
					The Director
			 may—
					
						(A)
						coordinate with
			 other Federal agencies to establish interagency and multidisciplinary
			 teams to
			 provide technical assistance to recipients of, and prospective applicants
			 for,
			 grants under this Act;
					
						(B)
						by Federal
			 interagency agreement, transfer funds to another Federal agency to
			 facilitate
			 and support technical assistance; and
					
						(C)
						make contracts
			 with third parties to provide technical assistance to grant recipients and
			 prospective applicants for grants.
					
			6.
			Comprehensive
			 planning grant program
			
				(a)
				Definitions
				In
			 this section, the following definitions shall apply:
				
					(1)
					Consortium of units of general local governmentsThe term
			 consortium of units of general local governments means a
			 consortium of geographically contiguous units of general local government
			 that
			 the Secretary determines—
					
						(A)
						represents all or
			 part of a metropolitan statistical area, a micropolitan statistical area,
			 or a
			 noncore area;
					
						(B)
						has the authority
			 under State, tribal, or local law to carry out planning activities,
			 including
			 surveys, land use studies, environmental or public health analyses, and
			 development of urban revitalization plans; and
					
						(C)
						has provided
			 documentation to the Secretary sufficient to demonstrate that the purpose
			 of
			 the consortium is to carry out a project using a grant awarded under this
			 Act.
					
					(2)
					Eligible entityThe term
			 eligible entity means—
					
						(A)
						a partnership
			 between a consortium of units of general local government and an eligible
			 partner; or
					
						(B)
						an Indian tribe,
			 if—
						
							(i)
							the
			 Indian tribe has—
							
								(I)
								a tribal entity
			 that performs housing and land use planning functions; and
							
								(II)
								a tribal entity
			 that performs transportation and transportation planning functions; and
							
							(ii)
							the Secretary
			 determines that the isolated location and land expanse of the Indian tribe
			 require the Secretary to treat the tribe as an eligible entity for
			 purposes of
			 carrying out activities using a grant awarded under this section.
						
					(3)
					Eligible partnerThe term
			 eligible partner means—
					
						(A)
						a metropolitan
			 planning organization, a rural planning organization, or a regional
			 council;
			 or
					
						(B)
						a metropolitan
			 planning organization, a rural planning organization, or a regional
			 council,
			 and—
						
							(i)
							a
			 State;
						
							(ii)
							an
			 Indian tribe;
						
							(iii)
							a
			 State and an Indian tribe; or
						
							(iv)
							an
			 institution of higher education.
						
					(4)
					Grant programThe term
			 grant program means the comprehensive planning grant program
			 established under subsection (b).
				
					(5)
					Noncore areaThe term
			 noncore area means a county or group of counties that are not
			 designated by the Office of Management and Budget as a micropolitan
			 statistical
			 area or metropolitan statistical area.
				
				(b)
				Comprehensive
			 planning grant program established
				The Director shall establish a
			 comprehensive planning grant program to make grants to eligible entities
			 to
			 carry out a project—
				
					(1)
					to coordinate
			 locally defined planning processes across jurisdictions and agencies;
				
					(2)
					to identify
			 regional partnerships for developing and implementing a comprehensive
			 regional
			 plan;
				
					(3)
					to conduct or
			 update assessments to determine regional needs and promote economic and
			 community development;
				
					(4)
					to develop or
			 update—
					
						(A)
						a comprehensive
			 regional plan; or
					
						(B)
						goals and
			 strategies to implement an existing comprehensive regional plan and other
			 related activities; and
					
					(5)
					to identify local
			 zoning and other code changes necessary to implement a comprehensive
			 regional
			 plan and promote sustainable development.
				
				(c)
				Grants
				
					(1)
					Diversity of
			 grantees
					The Director shall ensure geographic diversity among and
			 adequate representation from each of the following categories:
					
						(A)
						Small and rural
			 communities
						Eligible entities that represent all or part of a
			 noncore area, a micropolitan area, or a small metropolitan statistical
			 area
			 with a population of not more than 200,000.
					
						(B)
						Mid-sized
			 metropolitan communities
						Eligible entities that represent all or
			 part of a metropolitan statistical area with a population of more than
			 200,000
			 and not more than 500,000.
					
						(C)
						Large
			 metropolitan communities
						Eligible entities that represent all or
			 part of a metropolitan statistical area with a population of more than
			 500,000.
					
					(2)
					Award of funds
			 to small and rural communities
					
						(A)
						In
			 general
						The Director shall—
						
							(i)
							award not less
			 than 15 percent of the funds under the grant program to eligible entities
			 described in paragraph (1)(A); and
						
							(ii)
							ensure diversity
			 among the geographic regions and the size of the population of the
			 communities
			 served by recipients of grants that are eligible entities described in
			 paragraph (1)(A).
						
						(B)
						Insufficient
			 applications
						If the Director determines that insufficient
			 approvable applications have been submitted by eligible entities described
			 in
			 paragraph (1)(A), the Director may award less than 15 percent of the funds
			 under the grant program to eligible entities described in paragraph
			 (1)(A).
					
					(3)
					Federal
			 share
					
						(A)
						In
			 general
						Except as provided in subparagraph (B), the Federal share
			 of the cost of a project carried out using a grant under the grant program
			 may
			 not exceed 80 percent.
					
						(B)
						Exceptions
						
							(i)
							Small and rural
			 communities
							In the case of an eligible entity described in
			 paragraph (1)(A), the Federal share of the cost of a project carried out
			 using
			 a grant under the grant program may be 90 percent.
						
							(ii)
							Indian
			 tribes
							In the case of an eligible entity that is an Indian tribe,
			 the Federal share of the cost of a project carried out using a grant under
			 the
			 grant program may be 100 percent.
						
						(C)
						Non-Federal
			 share
						
							(i)
							In-kind
			 contributions
							For the purposes of this section, in-kind
			 contributions may be used for all or part of the non-Federal share of the
			 cost
			 of a project carried out using a grant under the grant program.
						
							(ii)
							Other Federal
			 funding
							Federal funding from sources other than the grant program
			 may not be used for the non-Federal share of the cost of a project carried
			 out
			 using a grant under the grant program.
						
					(4)
					Availability of
			 funds
					
						(A)
						In
			 general
						An eligible entity that receives a grant under the grant
			 program shall—
						
							(i)
							obligate any
			 funds received under the grant program not later than 2 years after the
			 date on
			 which the grant agreement under subsection (g) is made; and
						
							(ii)
							expend any funds
			 received under the grant program not later than 4 years after the date on
			 which
			 the grant agreement under subsection (g) is made.
						
						(B)
						Unobligated
			 amounts
						After the date described in subparagraph (A)(i), the
			 Secretary may award to another eligible entity, to carry out activities
			 under
			 this section, any amounts that an eligible entity has not obligated under
			 subparagraph (A)(i).
					
				(d)
				Application
				
					(1)
					In
			 general
					An eligible entity that desires a grant under this
			 section shall submit to the Director an application, at such time and in
			 such
			 manner as the Director shall prescribe, that contains—
					
						(A)
						a description of
			 the project proposed to be carried out by the eligible entity;
					
						(B)
						a budget for the
			 project that includes the anticipated Federal share of the cost of the
			 project
			 and a description of the source of the non-Federal share;
					
						(C)
						the designation
			 of a lead agency or organization, which may be the eligible entity, to
			 receive
			 and manage any funds received by the eligible entity under the grant
			 program;
					
						(D)
						a signed copy of
			 a memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, an Indian tribe, units of general purpose local
			 government,
			 units
			 of special purpose local government, metropolitan planning organizations,
			 rural
			 planning organizations, and regional councils that demonstrates—
						
							(i)
							the
			 creation of an eligible entity;
						
							(ii)
							a
			 description of the nature and extent of planned collaboration between the
			 eligible entity and any partners of the eligible entity;
						
							(iii)
							a
			 commitment to develop a comprehensive regional plan; and
						
							(iv)
							a
			 commitment to implement the plan after the plan is developed;
						
						(E)
						a certification
			 that the eligible entity has—
						
							(i)
							secured the
			 participation, or made a good-faith effort to secure the participation, of
			 transportation providers and public housing agencies within the area
			 affected
			 by the comprehensive regional plan and the entities described in clause
			 (ii);
			 and
						
							(ii)
							created, or will
			 create not later than 1 year after the date of the grant award, a regional
			 advisory board to provide input and feedback on the development of the
			 comprehensive regional plan that includes representatives of a State, the
			 metropolitan planning organization, the rural planning organization, the
			 regional council, local jurisdictions, non-profit organizations, and
			 others, as
			 deemed appropriate by the eligible entity, given the local context of the
			 comprehensive planning effort;
						
						(F)
						a certification
			 that the eligible entity has solicited public comment on the contents of
			 the
			 project description under subparagraph (A) that includes—
						
							(i)
							a
			 description of the process for receiving public comment relating to the
			 proposal; and
						
							(ii)
							such other
			 information as the Director may require;
						
						(G)
						a description of
			 how the eligible entity will carry out the activities under subsection
			 (f);
			 and
					
						(H)
						such additional
			 information as the Director may require.
					
					(2)
					Indian
			 tribes
					An eligible entity that is an Indian tribe is not required
			 to submit the certification under paragraph (1)(E).
				
				(e)
				Selection
				In
			 evaluating an application for a grant under the grant program, the
			 Director
			 shall consider the extent to which the application—
				
					(1)
					demonstrates that the applicant has or will have the legal, financial, and technical capacity to
			 carry out the project;
				
					(2)
					demonstrates the
			 extent to which the consortium has developed partnerships throughout an
			 entire
			 region, including, as appropriate, partnerships with the entities
			 described in
			 subsection (d)(1)(D);
				
					(3)
					demonstrates
			 integration with local efforts in economic development and job creation;
				
					(4)
					demonstrates a
			 strategy for implementing a comprehensive regional plan through regional
			 infrastructure investment plans and local land use plans;
				
					(5)
					promotes
			 diversity among the geographic regions and the size of the population of
			 the
			 communities served by recipients of grants under this section;
				
					(6)
					demonstrates a
			 commitment to seeking substantial public input during the planning process
			 and
			 public participation in the development of the comprehensive regional
			 plan;
				
					(7)
					demonstrates that
			 a Federal grant is necessary to accomplish the project proposed to be
			 carried
			 out;
				
					(8)
					minimizes the
			 Federal share necessary to carry out the project and leverages State,
			 local, or
			 private resources; and
				
					(9)
					demonstrates
			 such other qualities as the Director may determine.
				
				(f)
				Eligible
			 activities
				An eligible entity that receives a grant under this
			 section shall carry out a project that includes 1 or more of the following
			 activities:
				
					(1)
					Coordinating
			 locally defined planning processes across jurisdictions and agencies.
				
					(2)
					Identifying
			 potential regional partnerships for developing and implementing a
			 comprehensive
			 regional plan.
				
					(3)
					Conducting or
			 updating assessments to determine regional needs, including healthy
			 housing,
			 and promote economic and community development.
				
					(4)
					Developing or
			 updating—
					
						(A)
						a comprehensive
			 regional plan; or
					
						(B)
						goals and
			 strategies to implement an existing comprehensive regional plan.
					
					(5)
					Implementing
			 local zoning and other code changes necessary to implement a comprehensive
			 regional plan and promote sustainable development.
				
				(g)
				Grant
			 agreement
				Each eligible entity that receives a grant under the grant program shall agree to establish, in
			 coordination with the Director,
			 performance measures, reporting requirements, and any other requirements
			 that
			 the Director determines are necessary, that the eligible entity shall meet
			 at the end of each
			 year
			 in which the eligible entity receives funds under the grant program.
			
				(h)
				Public
			 outreach
				
					(1)
					Outreach
			 required
					Each eligible entity that receives a grant under the
			 grant program shall perform substantial outreach activities—
					
						(A)
						to engage a broad
			 cross-section of community stakeholders in the process of developing a
			 comprehensive regional plan, including low-income families, minorities,
			 older
			 adults, and economically disadvantaged community members; and
					
						(B)
						to create an
			 effective means for stakeholders to participate in the development and
			 implementation of a comprehensive regional plan.
					
					(2)
					Finalization of
			 comprehensive regional plan
					
						(A)
						In
			 general
						An eligible entity that receives a grant under the grant
			 program may not finalize a comprehensive regional plan before the eligible
			 entity holds a public hearing to obtain the views of citizens, public
			 agencies,
			 and other interested parties.
					
						(B)
						Availability of
			 information
						Not later than 30 days before a hearing described in
			 subparagraph (A), an eligible entity shall make the proposed comprehensive
			 regional plan and all information relevant to the hearing—(i)available to the
			 public for inspection during normal business hours; and
						(ii)available on a publically accessible website.
						(C)
						Notice
						Not
			 later than 30 days before a hearing described in subparagraph (A), an
			 eligible
			 entity shall publish notice—
						
							(i)
							of
			 the hearing; and
						
							(ii)
							that the
			 information described in subparagraph (B) is available.
						
				(i)
				Violation of
			 grant agreement or failure To comply with public outreach
			 requirements
				If the Director determines that an eligible entity
			 has not met the performance measures established in the grant agreement
			 under subsection (g), is
			 not
			 making reasonable progress toward meeting such measures, is otherwise in
			 violation of the grant agreement, or has not complied with the public
			 outreach
			 requirements under subsection (h), the Director may—
				
					(1)
					withhold
			 financial assistance until the requirements under the grant agreement or
			 under
			 subsection (h), as applicable, are met; or
				
					(2)
					terminate the
			 grant agreement.
				
				(j)
				Report on the
			 comprehensive planning grant
				
					(1)
					In
			 general
					Not later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under the grant program shall submit a final report on the project
			 to the
			 Secretary.
				
					(2)
					Contents of
			 report
					The report shall include—
					
						(A)
						a detailed
			 explanation of the activities undertaken using the grant, including an
			 explanation of the completed project and how it achieves specific
			 transit-oriented, transportation, housing, or sustainable community goals
			 within the region;
					
						(B)
						a discussion of
			 any obstacles encountered in the planning process and how the eligible
			 entity
			 overcame the obstacles;
					
						(C)
						an evaluation of
			 the success of the project using the performance measures
			 established in the grant agreement under subsection (g), including an
			 evaluation of the planning
			 process and how the project contributes to carrying out the comprehensive
			 regional plan; and
					
						(D)
						any other
			 information the Director may require.
					
					(3)
					Interim
			 report
					The Director may require an eligible entity to submit an
			 interim report before the date on which the project for which the grant
			 is
			 awarded is completed.
				
				(k)
				Authorization
			 of appropriations
				
					(1)
					Authorization
					There
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, to remain available until expended—
					
						(A)
						$100,000,000 for
			 fiscal year 2015; and
					
						(B)
						$125,000,000 for
			 each of fiscal years 2016 through 2019.
					
					(2)
					Technical
			 assistance
					The Director may use not more than 2 percent of the
			 amounts made available under this subsection for a fiscal year for
			 technical
			 assistance under section 5(c)(3).
				
			7.
			Community
			 challenge grant program
			
				(a)
				Definitions
				In
			 this section—
				
					(1)
					the terms
			 consortium of units of general local governments, eligible
			 entity, and eligible partner have the meanings given those terms in
			 section 6; and
				
					(2)
					the term
			 grant program means the community challenge grant program
			 established under subsection (b).
				
				(b)
				Community
			 challenge grant program established
				The Director shall establish
			 a community challenge grant program to make grants to eligible entities
			 to—
				
					(1)
					promote
			 integrated planning and investments across policy and governmental
			 jurisdictions; and
				
					(2)
					implement
			 projects identified in a comprehensive regional plan.
				
				(c)
				Grants
				
					(1)
					Diversity of
			 grantees
					The Director shall ensure geographic diversity among and
			 adequate representation from eligible entities in each of the categories
			 described in section 6(c)(1).
				
					(2)
					Terms and
			 conditions
					Except as otherwise provided in this section, a grant
			 under the grant program shall be made on the same terms and conditions as
			 a
			 grant under section 6.
				
					(3)
					Expending
			 funds
					An eligible entity that receives a grant under the grant
			 program shall expend any funds received under the grant program not later
			 than
			 5 years after the date on which the grant agreement under subsection (g)
			 is
			 made.
				
				(d)
				Application
				
					(1)
					Contents
					An
			 eligible entity that desires a grant under the grant program shall submit
			 to
			 the Director an application, at such time and in such manner as the
			 Director
			 shall prescribe, that contains—
					
						(A)
						a copy of the
			 comprehensive regional plan, whether developed as part of the
			 comprehensive
			 planning grant program under section 6 or developed independently;
					
						(B)
						a description of
			 the project or projects proposed to be carried out using a grant under the
			 grant program;
					
						(C)
						a description of
			 any preliminary actions that have been or must be taken at the local or
			 regional level to implement the project or projects described under
			 subparagraph
			 (B),
			 including the revision of land use or zoning policies;
					
						(D)
						a signed copy of
			 a memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, units of general purpose local government, units of
			 special purpose local government, metropolitan planning organizations,
			 rural
			 planning organizations, and regional councils that demonstrates—
						
							(i)
							the
			 creation of a consortium of units of general local government; and
						
							(ii)
							a
			 commitment to implement the activities described in the comprehensive
			 regional
			 plan;
						
						(E)
						a certification
			 that the eligible entity has solicited public comment on the contents of
			 the
			 project or projects described in subparagraph (B) that includes—
						
							(i)
							a
			 certification that the eligible entity made information about the project
			 or
			 projects available and afforded citizens, public agencies, and other
			 interested
			 parties a reasonable opportunity to examine the content of the project or
			 projects and to submit comments;
						
							(ii)
							a
			 description of the process for receiving public comment, and a description
			 of
			 the outreach efforts to affected populations and stakeholders; and
						
							(iii)
							a
			 certification that the eligible entity—
							
								(I)
								held a public
			 hearing to obtain the views of citizens, public agencies, and other
			 interested
			 parties;
							
								(II)
								made the
			 proposed project or projects and all information relevant to the hearing
			 available for
			 inspection by the public during normal business hours not less than 30
			 days
			 before the hearing under subclause (I); and
							
								(III)
								published a
			 notice informing the public of the hearing under subclause (I) and the
			 availability of the information described in subclause (II);
							
						(F)
						a budget for the
			 project or projects that includes the Federal share of the cost of the
			 project or
			 projects
			 requested and a description of the source of the non-Federal share; and
					
						(G)
						such additional
			 information as the Director may require.
					
					(2)
					Indian
			 tribes
					An eligible entity that is an Indian tribe is not required
			 to submit a memorandum of understanding under paragraph (1)(D).
				
				(e)
				Selection
				In
			 evaluating an application for a grant under the grant program, the
			 Director
			 shall consider the extent to which the application—
				
					(1)
					demonstrates that the applicant has or will have the legal, financial, and
			 technical capacity to carry out the project;
				
					(2)
					demonstrates the
			 extent to which the eligible entity has developed partnerships throughout
			 an
			 entire region, including partnerships with units of special purpose local
			 government and transportation providers;
				
					(3)
					demonstrates
			 clear and meaningful interjurisdictional cooperation and coordination of
			 housing (including healthy housing), transportation, and environmental
			 policies
			 and plans;
				
					(4)
					demonstrates a
			 commitment to implementing a comprehensive regional plan and documents
			 action
			 taken or planned to implement the plan;
				
					(5)
					minimizes the
			 Federal share necessary to carry out the project and leverages a
			 significant
			 amount of State, local, or private resources;
				
					(6)
					identifies
			 original and innovative ideas to overcoming regional problems, including
			 local
			 land use and zoning (or other code) obstacles to carrying out the
			 comprehensive
			 regional plan;
				
					(7)
					promotes
			 diversity among the geographic regions and the size of the population of
			 the
			 communities served by recipients of grants under the grant program;
				
					(8)
					demonstrates a
			 commitment to substantial public input throughout the implementation
			 process;
				
					(9)
					demonstrates that
			 a Federal grant is necessary to accomplish the project or projects
			 proposed to
			 be carried out; and
				
					(10)
					demonstrates
			 such other qualities as the Director may determine.
				
				(f)
				Grant
			 activities
				
					(1)
					Planning
			 activities
					(A)In generalAn eligible entity that receives a grant under the
			 grant program may use not more than 10 percent of the grant for planning
			 activities.(B)LimitationActivities related to the updating, reform, or development of
			 a
			 local code, plan, or ordinance to implement projects contained in a
			 comprehensive regional plan shall not be considered planning activities
			 for the
			 purposes of a grant under the grant program.
					
					(2)
					Projects and
			 investments
					An eligible entity that receives a grant under the
			 grant program shall carry out 1 or more projects that are designed to
			 achieve
			 the goals identified in a comprehensive regional plan.
				
				(g)
				Grant
			 agreement
				Each eligible entity that receives a grant under the
			 grant program shall agree to establish, in coordination with the Director,
			 performance measures, reporting requirements, and any other requirements
			 that
			 the Director determines are necessary, that the eligible entity shall meet
			 at the end of each
			 year
			 in which the eligible entity receives funds under the grant program.
			
				(h)
				Violation of
			 grant agreement
				If the Director determines that an eligible
			 entity has not met the performance measures established under subsection
			 (g),
			 is not making reasonable progress toward meeting such measures, or is
			 otherwise
			 in violation of the grant agreement, the Director may—
				
					(1)
					withhold
			 financial assistance until the requirements under the grant agreement are
			 met;
			 or
				
					(2)
					terminate the
			 grant agreement.
				
				(i)
				Report on the
			 community challenge grant
				
					(1)
					In
			 general
					Not later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under the grant program shall submit a final report on the project
			 to the
			 Secretary.
				
					(2)
					Contents of
			 report
					The report shall include—
					
						(A)
						a detailed
			 explanation of the activities undertaken using the grant, including an
			 explanation of the completed project and how it achieves specific
			 transit-oriented, transportation, housing, or sustainable community goals
			 within the region;
					
						(B)
						a discussion of
			 any obstacles encountered in the planning and implementation process and
			 how
			 the eligible entity overcame the obstacles;
					
						(C)
						an evaluation of
			 the success of the project using the performance measures
			 established under subsection (g), including an evaluation of the planning
			 and
			 implementation process and how the project contributes to carrying out the
			 comprehensive regional plan; and
					
						(D)
						any other
			 information the Director may require.
					
					(3)
					Interim
			 report
					The Director may require an eligible entity to submit an
			 interim report before the date on which the project for which the grant
			 is
			 awarded is completed.
				
				(j)
				Authorization
			 of appropriations
				
					(1)
					Authorization
					There
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, to remain available until expended—
					
						(A)
						$30,000,000 for
			 each of fiscal years 2015 and 2016;
					
						(B)
						$35,000,000 for
			 fiscal year 2017;
					
						(C)
						$40,000,000 for
			 fiscal year 2018; and
					
						(D)
						$45,000,000 for
			 fiscal year 2019.
					
			8.
			Credit facility
			 to support transit-oriented development
			
				(a)
				Definitions
				In
			 this section, the following definitions shall apply:
				
					(1)
					Eligible
			 applicant
					The term eligible applicant means a State
			 or local government.
				
					(2)
					Eligible
			 area
					The term eligible area means the area within
			 ½ mile of an existing or planned major public transportation
			 facility.
				
					(3)
					Eligible
			 borrower
					The term eligible borrower means—
					
						(A)
						a governmental
			 entity, authority, agency, or instrumentality;
					
						(B)
						a corporation,
			 partnership, joint venture, or trust on behalf of which an eligible
			 applicant
			 has submitted an application under subsection (c); or
					
						(C)
						any other legal
			 entity undertaking an infrastructure development project on behalf of
			 which an
			 eligible applicant has submitted an application under subsection (c).
					
					(4)
					Major public transportation
			 facility
					The term major public transportation facility
			 means—
					
						(A)
						a fixed-guideway
			 public transportation station;
					
						(B)
						a high speed rail
			 or intercity rail station connecting to public transportation;
					
						(C)
						an intermodal facility 
			 connecting multiple public transportation lines; or
					
						(D)
						a public transportation center
			 located in an area other than an urbanized area.
					
					(5)
					Planned major
			 public transportation facility
					The term planned major public transportation
			 facility means a major public transportation facility for which—(A)appropriate
			 environmental reviews have been completed; and(B)funding for
			 construction can be reasonably anticipated.
					
					(6)
					Project
					The
			 term project means an infrastructure project that is used to
			 support a transit-oriented development in an eligible area, including—
					
						(A)
						property
			 enhancement, including conducting environmental remediation, park
			 development,
			 and open space acquisition;
					
						(B)
						improvement of
			 mobility, including rehabilitating, or providing for
			 additional,
			 streets, public transportation stations, structured parking, walkways, and
			 bikeways;
					
						(C)
						utility
			 development, including rehabilitating or relocating existing, or providing
			 for new
			 drinking
			 water, wastewater, electric, and gas utilities; or
					
						(D)
						community
			 service facilities, such as child care centers.
					(7)Public transportationThe term public transportation has the meaning given that term in section 5302 of title 49, United States Code.
				(b)
				Loan program
			 established
				The Secretary, in consultation with the Secretary of Transportation, may make or guarantee loans
			 under this
			 section to eligible borrowers for projects.
			
				(c)
				Application
				
					(1)
					In
			 general
					An eligible applicant may submit to the Secretary an
			 application for a loan or loan guarantee under this section—
					
						(A)
						to fund a project
			 carried out by the eligible applicant; or
					
						(B)
						on behalf of an
			 eligible borrower, to fund a project carried out by the eligible
			 borrower.
					
				(d)
				Selection
			 criteria
				
					(1)
					In
			 general
					The Secretary may make a loan or loan guarantee under
			 this section for a project that—
					
						(A)
						is part of a
			 community-wide development plan, as defined by the Secretary;
					
						(B)
						promotes
			 sustainable development; and
					
						(C)
						ensures that not
			 less than 15 percent of any housing units constructed or substantially
			 rehabilitated as part of transit-oriented development supported by the
			 project
			 are affordable over the long term to, and occupied at time of initial
			 occupancy
			 by—
						
							(i)
							renters with
			 incomes at or below 60 percent of the area median income; or
						
							(ii)
							homeowners with
			 incomes at or below 100 percent of the area median income.
						
					(2)
					Considerations
					The
			 Secretary, in consultation with the Secretary of Transportation,  shall
			 select the recipients of loans and loan guarantees under
			 this
			 section based on the extent to which—
					
						(A)
						the
			 transit-oriented development supported by the project will encourage
			 increased
			 use of transit;
					
						(B)
						the
			 transit-oriented development supported by the project will create or
			 preserve
			 long-term affordable housing units in addition to the housing units
			 required to
			 be made available under paragraph (1)(C) or will provide deeper
			 affordability
			 than required under paragraph (1)(C);
					
						(C)
						the project will
			 facilitate and encourage additional development or redevelopment in the
			 overall
			 public transportation station area;
					
						(D)
						the local
			 government has adopted policies that—
						
							(i)
							promote long-term
			 affordable housing; and
						
							(ii)
							allow
			 high-density, mixed-use development near public transportation stations;
						
						(E)
						the
			 transit-oriented development supported by the project is part of a
			 comprehensive regional plan;
					
						(F)
						the eligible
			 borrower has established a reliable, dedicated revenue source to repay the
			 loan;
					
						(G)
						the project is
			 not financially viable for the eligible borrower without a loan or loan
			 guarantee under this section; and
					
						(H)
						a loan or loan
			 guarantee under this section would be used in conjunction with non-Federal
			 resources to fund the project.
					
				(e)
				Eligible
			 sources of repayment
				A loan made or guaranteed under this section
			 shall be repayable, in whole or in part, from dedicated revenue sources,
			 which
			 may include—
				
					(1)
					user fees;
				
					(2)
					property tax
			 revenues;
				
					(3)
					sales tax
			 revenues;
				
					(4)
					other revenue
			 sources dedicated to the project by property owners and businesses; and
				
					(5)
					a bond or other
			 indebtedness backed by one of the revenue sources listed in this
			 paragraph.
				
				(f)
				Interest
			 rate
				The Secretary shall establish an interest rate for loans
			 made or guaranteed under this section with reference to a benchmark
			 interest
			 rate (commonly known as a yield) on marketable Treasury securities with a maturity that is
			 similar
			 to the loans made or guaranteed under this section.
			
				(g)
				Maximum
			 maturity
				The maturity of a loan made or guaranteed under this
			 section may not exceed the lesser of—
				
					(1)
					35 years;
			 or
				
					(2)
					90 percent of the
			 useful life of any project to be financed by the loan, as determined by
			 the
			 Secretary.
				
				(h)
				Maximum loan
			 guarantee rate
				
					(1)
					In
			 general
					The guarantee rate on a loan guaranteed under this
			 section may not exceed 75 percent of the amount of the loan.
				
					(2)
					Lower guarantee
			 rate for low-risk borrowers
					The Secretary shall establish a
			 guarantee rate for loans to eligible borrowers that the Secretary
			 determines
			 pose a lower risk of default that is lower than the guarantee rate for
			 loans to
			 other eligible borrowers.
				
				(i)
				Fees
				The
			 Secretary shall establish fees for loans made or guaranteed under this
			 section
			 at a level that is sufficient to cover all or part of the costs to the
			 Federal
			 Government of making or guaranteeing a loan under this section.
			
				(j)
				Nonsubordination
				A
			 loan made or guaranteed under this section may not be subordinated to the
			 claims of any holder of an obligation relating to the project in the event
			 of
			 bankruptcy, insolvency, or liquidation.
			
				(k)
				Commencement of
			 repayment
				The scheduled repayment of principal or interest on a
			 loan made or guaranteed under this section shall commence not later than 5
			 years after the date of substantial completion of a project.
			
				(l)
				Repayment
			 deferral for loans
				
					(1)
					In
			 general
					If, at any time after the date of substantial completion
			 of a project, the Secretary determines that dedicated revenue sources of
			 an
			 eligible borrower are insufficient to make the scheduled loan repayments
			 of
			 principal and interest on a loan made or guaranteed under this section,
			 the
			 Secretary may, subject to criteria established by the Secretary, allow the
			 eligible borrower to add unpaid principal and interest to the outstanding
			 balance of the loan.
				
					(2)
					Treatment of
			 deferred payments
					Any payment deferred under this section
			 shall—
					
						(A)
						continue to
			 accrue interest until fully repaid; and
					
						(B)
						be scheduled to
			 be amortized over the remaining term of the loan.
					
				(m)
				Authorization
			 of appropriations
				There are authorized to be appropriated for the
			 cost of loans and loan guarantees under this section $20,000,000 for each
			 of
			 fiscal years 2015 through 2019.
			
			9.
			Healthy
			 homes
			
				(a)
				Federal
			 initiative To support healthy housing and eradicate housing-Related health
			 hazards
				The Secretary, acting through the Director of the Office
			 of Healthy Homes and Lead Hazard Control and in consultation with the
			 Secretary
			 of Energy, the Administrator of the Environmental Protection Agency, the
			 Secretary of Agriculture, the Director of the National Institute of
			 Standards
			 and Technology, the Director of the National Institute of Environmental
			 Health
			 Sciences, and the Director of the Centers for Disease Control, shall lead
			 the
			 Federal initiative to support healthy housing and eradicate
			 housing-related
			 health hazards by—
				
					(1)
					reviewing,
			 monitoring, and evaluating Federal housing, health, energy, and
			 environmental
			 programs and identifying areas of overlap and duplication that could be
			 improved;
				
					(2)
					identifying best
			 practices and model programs, including practices and programs that link
			 services for low-income families and services for health hazards;
				
					(3)
					identifying best
			 practices for finance products, building codes, and regulatory
			 practices;
				
					(4)
					researching
			 training programs and work practices that can accurately assess
			 housing-related
			 health hazards;
				
					(5)
					promoting
			 collaboration among Federal, State, local, and tribal agencies and
			 non-governmental organizations; and
				
					(6)
					coordinating with
			 all relevant Federal agencies.
				
				(b)
				Assessment
				The
			 Secretary shall conduct a collaborative, interagency assessment of best
			 practices for—
				
					(1)
					coordinating
			 activities relating to healthy housing;
				
					(2)
					removing
			 unnecessary barriers to interagency coordination in Federal statutes and
			 regulations; and
				
					(3)
					creating
			 incentives in programs of the Federal Government to advance the
			 complementary
			 goals of improving environmental health, energy conservation, and the
			 availability of housing.
				
				(c)
				Study and
			 report on sustainable building features and indoor environmental quality
			 in
			 housing
				
					(1)
					Study
					The
			 Secretary, in consultation with the Secretary of Energy, the Director of
			 the
			 National Institute of Standards and Technology, the Director of the
			 National
			 Institute of Environmental Health Sciences, the Director of the Centers
			 for
			 Disease Control, and any other Federal agency that the Secretary
			 determines is
			 appropriate, shall conduct a detailed study of how sustainable building
			 features in housing, such as energy efficiency, affect—
					
						(A)
						the quality of
			 the indoor environment;
					
						(B)
						the prevalence of
			 housing-related health hazards; and
					
						(C)
						the health of
			 occupants of the housing.
					
					(2)
					Report
					Not
			 later than 3 years after the date of enactment of this Act, the Secretary
			 shall
			 submit to the Committee on Banking, Housing, and Urban Affairs and the
			 Committee on Appropriations of the Senate and the Committee on Financial
			 Services and the Committee on Appropriations of the House of
			 Representatives a
			 report containing the results of the study under paragraph (1).
				
				(d)
				Authorization
			 of appropriations
				There are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			
			10.
			Ineligibility
			 of individuals who are not lawfully present(a)In general
				No housing assisted using a grant under this
			 Act may be made available to an individual who is not lawfully present in
			 the
			 United States.(b)Rule of constructionNothing in this Act may be construed to alter the
			 restrictions
			 or definitions under section 214 of the Housing and Community Development
			 Act
			 of 1980 (42 U.S.C. 1436a).
			
